IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00046-CR

BRIAN CHRISTOPHER DAWSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 15349


                                      ORDER


        The opinion and judgment in this appeal issued on April 24, 2019. Appellant was

represented by appointed counsel on appeal. Any motion for rehearing was due on May

9, 2019. Appellant’s pro se Motion for Extension of Time to File Motion for Rehearing

was filed on May 10, 2019 but was timely mailed on May 8, 2019. See TEX. R. APP. P. 9.2

(b)(1); 10.5 (b); 49.1.

        Where it is clear that we will not receive a motion for rehearing from appointed

counsel, we have held that it does not offend the rule against hybrid representation or
the need for a Faretta1 hearing for the Court to consider a timely filed motion for

rehearing, or a timely filed motion for extension of time to file a motion for rehearing,

filed by a self-represented appellant. Sadler v. State, No. 10-15-00136-CR, slip op. at 3, ___

S.W.3d ___ (Tex. App.—Waco Dec. 17, 2015, order) (publish). In this case, we have not

been informed that counsel will not be filing a motion for rehearing.                    However,

appellant’s motion for extension of time to file a motion for rehearing was timely mailed

and then filed the day after the last day for filing a motion for rehearing. Since then,

appointed counsel has not filed a motion for rehearing or a motion for extension of time

to file a motion for rehearing on appellant’s behalf. We infer from this that counsel

exercised his professional judgment and decided not to file a motion for rehearing on

appellant’s behalf.

            Accordingly, we proceed to a determination of appellant’s motion for extension of

time on its merits and grant appellant’s motion. Appellant’s Motion for Rehearing is due

45 days from the date it was originally due, June 24, 2019.


                                                         PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order issued and filed May 22, 2019




1
    Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975).

Dawson v. State                                                                             Page 2